                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    United States of America,                                    Case No. 19-cr-322 (JRT/TNL)

                  Plaintiff,

    v.                                                                          ORDER

    Demetrice Devon Miller,

                  Defendant.


         This matter comes before the Court on Defendant’s Motion for Continuance of

Motion Filing Date (ECF No. 18). Defendant seeks additional time to file pretrial motions

as defense “counsel needs more time to review discovery and meet with his client to discuss

the case, and confer further with the [G]overnment.” (ECF No. 18 at 1.) The Government

has no objection to the requested extension. (ECF No. 18 at 1.)

         In e-mail correspondence with the Court, the parties have agreed to modification of

the dates to respond to motions and file any Notice of Intent to Call Witnesses in order to

preserve the motions hearing previously set for January 28, 2020. (See Dec. 17, 2019

Order, ECF No. 16.)

         For good cause shown, IT IS HEREBY ORDERED that:

                 1. Defendant’s Motion for Continuance of Motion Filing Date (ECF No.
                    18) is GRANTED. 1

                 2. All responses to motions must be filed by January 23, 2020. D. Minn.
                    LR 12.1(c)(2).

1
 Defendant filed his motions on January 13, 2020, consistent with the requested extension. (See ECF Nos. 19, 20,
21, 22, 23, 24.)

                                                        1
3. Any Notice of Intent to Call Witnesses must be filed by January 23,
   2020. D. Minn. LR. 12.1(c)(3)(A).

4. A motions hearing will be held pursuant to Federal Rules of Criminal
   Procedure 12(c) where:

          a. The government makes timely disclosures and Defendant
             identifies in the motions particularized matters for which an
             evidentiary hearing is necessary; or

          b. Oral argument is requested by either party in its motion,
             objection or response pleadings.

5. Consistent with the December 17, 2019 Order, if required, the motions
   hearing shall be heard before Magistrate Judge Tony N. Leung on
   January 28, 2020, at 1:30 p.m., in Courtroom 9W, Diane E. Murphy
   U.S. Courthouse, 300 South Fourth Street, MINNEAPOLIS,
   Minnesota. D. Minn. LR 12.1(d).

6. Consistent with the December 17, 2019 Order, TRIAL:

          a. IF NO PRETRIAL MOTIONS ARE FILED BY
             DEFENDANT, the following trial and trial-related dates
             are:

             All voir dire questions and jury instructions must be
             submitted to Chief District Judge John R. Tunheim on or
             before February 10, 2020. Responses are due February 18,
             2020.

             This case must commence trial on February 24, 2020, at
             9:00 a.m. before Chief District Judge Tunheim in
             Courtroom 15E, Diane E. Murphy U.S. Courthouse, 300
             South Fourth Street, MINNEAPOLIS, Minnesota.




                 [Continued on next page.]




                              2
                      b. IF PRETRIAL MOTIONS ARE FILED, the trial date,
                         and other related dates, will be rescheduled following the
                         ruling on pretrial motions. Counsel must contact the
                         Courtroom Deputy for District Judge Tunheim to confirm
                         the new trial date.

.


Date: January 22   , 2020                          s/ Tony N. Leung
                                            Tony N. Leung
                                            United States Magistrate Judge
                                            District of Minnesota


                                            United States v. Miller
                                            Case No. 19-cr-322 (JRT/TNL)




                                        3
